      Case 3:20-cv-08603-VC Document 28 Filed 12/14/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA

                                SAN FRANCISCO DIVISION

                                               Civil Case No: 3:20-cv-08603-VC
BIOTECHNOLOGY INNOVATION
ORGANIZATION, et al.,
                                               [PROPOSED] ORDER RE:
              Plaintiffs,                      PLAINTIFFS’ MOTION TO CHANGE
       v.                                      TIME

ALEX M. AZAR, II, et al.,

              Defendants.




         PROPOSED ORDER RE: PLAINTIFFS’ MOTION TO CHANGE TIME. 3:20-CV-08603-VC
Case 3:20-cv-08603-VC Document 28 Filed 12/14/20 Page 2 of 2
